Citation Nr: 9931162	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from December 1969 to 
December 1972.

In November 1994, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

The Board next received this case on appeal from a March 1995 
decision of the RO, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

In July 1997, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been presented.  

3.  The veteran has presented a claim of service connection 
for PTSD which is plausible.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.304(f) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7105 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the November 1994 decision, the Board 
considered evidence including the veteran's service medical 
records; a June 1975 VA examination; a May 1985 VA 
examination; private medical records from Mario R. Schwabe, 
M.D., reflecting treatment from October 1990 to September 
1992; a July 1990 private medical statement by Bruce Pierson, 
Jr., M.D.; a February 1991 decision from the Social Security 
Administration; lay statements by the veteran and his wife; 
and an April 1991 VA examination.  

A careful review of the service medical records shows that, 
on entrance examination in November 1969, the veteran was 
reported to be psychiatrically normal.  The veteran indicated 
that he had never had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry.  In 
March 1971, the veteran was reported to have a longstanding 
history of over-ingestion of alcohol.  He was reported to be 
a very nervous and emotional patient and was noted to have 
been so since grade school.  He was reported to have an 
emotional problem and was advised to attend a psychiatric 
clinic when he went to Vietnam.  In December 1971, the 
veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry.  He reported that he had had a drug or 
narcotic habit.  On discharge examination in November 1972, 
the veteran was reported to be psychiatrically normal.  

The evidence submitted since the November 1994 Board decision 
includes private medical records from Mario R. Schwabe, 
reflecting treatment from March 1990 to June 1998; additional 
service medical records; lay statements by the veteran and 
his wife; private medical records from Camden Clark Memorial 
Hospital, reflecting treatment from December 1997 to June 
1998; VA outpatient treatment records, reflecting treatment 
from August 1984 to November 1998; private medical records 
from Behavioral Associates, P.C., reflecting treatment in 
September 1995; a July 1998 report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR); and 
a November 1998 VA spine examination.  

On private medical records from Mario R. Schwabe, M.D., 
reflecting treatment from March 1992 to June 1998, the 
veteran was reported to be diagnosed with PTSD.  

In July 1998, the USASCRUR reported that the veteran's unit 
histories revealed areas of operation including Firebase (FB) 
Brick, FB Normandy, Camp Eagle, FB Bastogne, Camp Carroll and 
FB Rakkasan.  It was reported that, in April and September 
1971, Camp Eagle sustained rocket attacks, although the 
histories did not mention whether casualties had occurred.  
The histories were also reported to reveal additional combat 
operations and actions that involved elements of the unit.  

In November 1998, a VA outpatient treatment record reported 
that the veteran's duty in Vietnam was as a rammer on a 115 
artillery gun.  The veteran reported that, while at Brick 
Firebase, he experienced a mortar attack.  He indicated that 
he also witnessed a mortar attack on some engineers on a 
hill.  He reported that he shot two people that were the 
enemy and witnessed the shooting of an unarmed boy.  The 
veteran was reported to have nightmares two to three times 
per month and occasional flashbacks.  He was diagnosed, in 
part, with PTSD.  


II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

As noted hereinabove, the Board previously denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, in November 1994.  
This decision is final and the claim of service connection 
may not be reopened and reviewed on a de novo basis unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1104, 20.1105 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the November 1994 Board decision in 
order to reopen the veteran's claim.  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
some duplicate copies of private medical records and VA 
outpatient treatment records and cumulative lay statements, 
the additional evidence submitted subsequent to the November 
1994 decision is new.  In addition, there is new evidence, 
particularly the private medical records from Mario R. 
Schwabe, M.D., the July 1998 USASCRUR report and the November 
1998 VA outpatient treatment record, that is relevant to the 
claim of service connection and instrumental in ensuring a 
complete evidentiary record for evaluation of the claim.  See 
Hodge, supra.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge, 
supra.  

Consequently, the new evidence is material.  Thus, since new 
and material evidence has been submitted, the veteran's claim 
of service connection is reopened.  


B.  Well Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Although the claim need not be conclusive, it must be 
accompanied by evidence, not just allegations, in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link established by medical evidence 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or combat citations (e.g. Purple Heart, Combat 
Infantryman Badge) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a well-grounded claim of service connection for PTSD 
requires (1) medical evidence of a current disability; (2) 
lay or other evidence of an in-service stressor; and (3) 
medical evidence of a nexus between a claimed in-service 
stressor and PTSD.  

The veteran contends, in essence, that he currently has PTSD 
due to service.  He claims that his military unit was exposed 
to mortar fire in service, that he witnessed mortar attacks 
on others and that he personally killed two enemies.  

The service medical records show that, in March 1971, the 
veteran was reported to be a very nervous and emotional 
patient since grade school and was advised to attend a 
psychiatric clinic.  On discharge examination in November 
1972, the veteran was reported to be psychiatrically normal.  

In July 1998, the USASCRUR confirmed that the veteran's unit 
had sustained rocket attacks and provided additional combat 
operations and actions while the veteran was in service.  

Also, in November 1998, the veteran was reported to have 
nightmares and flashbacks relating to his service in Vietnam.  
He was diagnosed with PTSD.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  See Cohen, supra.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD and the claim is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  






REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As noted hereinabove, the case was remanded by the Board in 
order to obtain detailed information concerning the veteran's 
claimed stressors so that these events could be verified.  
However, in the Board's opinion, the response to the RO's 
request for this information was not comprehensive in nature 
so that verification could be undertaken.  The veteran must 
be instructed to provide such information in order to support 
his claim.  In addition, the Board notes that it was unclear 
from the response whether the veteran was able to provide 
further information to verify that he had received the Bronze 
Star medal during service.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In Cohen, supra, the Court stressed the need of the examining 
physician to link the diagnosis of PTSD to specific stressor 
events, as opposed to a generalized attribution to military 
service.  See 38 C.F.R. § 3.304(f) (1999).  The Court went on 
to hold that where the Board is in doubt on the contributory-
basis question, that is, on the "link" requirement pursuant 
to 38 C.F.R. § 3.304(f) upon review of the medical evidence 
of record, it must remand for clarification.  Cohen, 10 Vet. 
App. 128, 150-151 (1997).

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since service.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  The RO should again inform the 
veteran of the critical importance of 
supplying additional, clarifying 
information as to his claimed in-service 
stressors.  The RO should request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding all stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates of 
any and all incidents to within seven 
days, types and locations of the 
incidents, service numbers and full names 
of any casualties, detailed descriptions 
of events, unit designations to the 
company level, other units involved, and 
any identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran must be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible, because 
without such details, adequate research 
for verifying information cannot be 
conducted.  The veteran also should be 
instructed to provide all information 
concerning his assertions that he was 
awarded the Bronze Star medal during 
service.  The RO should undertake all 
indicated development in this regard.  

3.  Based on any additional information 
obtained regarding the claimed stressors 
and any other pertinent evidence 
currently of record, the RO should 
contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
in addition to taking any other 
appropriate steps necessary, to verify 
all claimed stressors of record.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the extent and likely 
etiology of the claimed psychiatric 
disorder.  All indicated testing should 
be accomplished and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
suffering from PTSD due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, it is essential that 
the examiner identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.  

5.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, if indicated, the claims folder should be 
returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







